Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this registration statement on FormS-8 of our report dated March 5, 2010 relating to the consolidated financial statements and financial statement schedule of BroadVision, Inc. which is included in BroadVision, Inc.'s Annual Report on Form 10-K for the year endedDecember31, 2009 filed with the Securities and Exchange Commission. /s/ ODENBERG, ULLAKKO, MURANISHI & CO. LLP San Francisco, California
